Order filed July 9, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00392-CV
                                   ____________

                             JAY COHEN, Appellant

                                         V.

  TOURS PARTNERS, LTD. AND PRESTON REALTY CORPORATION,
                            Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-41051

                                    ORDER

      The notice of appeal in this case was filed April 28, 2015. On May 13, 2015,
the court notified all parties that the filing fee of $195.00 was past due and the
appeal may be dismissed if it was not paid by May 26, 2015. To date, the filing fee
has not been paid. No evidence that appellant has established indigence has been
filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before July 20, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                PER CURIAM




                                         2